The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Therefore, the finality of the action mailed 8/11/2022 has been withdrawn. 

2.	The amendment received on 9/28/2022 filed in response to the final rejection mailed 8/11/2022 has been entered. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koido (U.S. 2009/0016767).
Koido teach an image forming apparatus (see Fig.1,3) which includes a detachable/attachable toner (print particle) container 1 having a static exterior housing 11 having a static opening 12 in order to resupply the developing unit 9 with additional toner material. As seen in Fig.3, the developing unit has a receiving portion 18 (applicant’s mating interface portion) which engages with the bottom portion of the toner container 1 (applicant’s static interface portion); the receiving portion 18 has a toner replenishing opening (applicant’s mating opening) 4; the toner container 1 includes a cylindrical valve seat (shutter 5), a valve opening 13, and a seal component 19. As seen between Fig.s 3 and 4, the cylindrical valve seat (shutter 5) rotates with respect to the static opening 12 so as to align the valve opening 13 with static opening 12 and replenishing opening 4 on the mounting portion 18 so as to dispense particles to  the developing unit 9 (receiving container). See par 44-52.
The bottom portion of the toner container’s static outer housing 11 includes the “static interface portion” which mates with the mounting portion or “mating interface portion” 18 of the receiving container 9 so as to align the cartridge’s static opening 12 with the replenishing opening 4 of the mounting portion 18. Thus, as seen in Fig.4, the mating interface portion 18 overlaps with bottom portion (static interface portion) of the housing 11 which is also considered an alignment component of the static interface portion so as to align the cartridge with the mounting portion. In other words, the shape of the “static interface portion” (bottom of the toner container) fits into the shape of the mounting portion 18 and thus aligns the toner container with receiving mounting portion.  
Additionally, in another embodiment described in Fig.15- 16, the toner container’s seal component 19 mates (that is, engages) with a mating seal component 120 of the receiving container (par. 87-89). It is noted that applicant does not claim that the seal component of the toner container surrounds the valve opening,  just that the toner container has a seal component.
Regarding claims 16-17, the seal component 19 and mating seal 120 presses against/contacts each other during the valve seat (shutter) rotation (par. 87-89).
Regarding claim 19 when the seal component is rotated back to the closed position from the open position, since the seal component 19 and the mating seal 120 are in contact, there will be a wiping action to prevent particles from exiting the container and move back to and remain in the toner container.
	Regarding claim 20, the seal component 19 of the toner container rotates  with the cylindrical valve seat 5 to an open position to expose the valve opening 13 to the mating opening 4 as seen in Fig.4.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1,3-6,8-9,11,21 are rejected under 35 U.S.C. 103 as being unpatentable over Okiyama et al. (U.S. 6,324,371) in view of Koyama et al. (U.S. 2013/0164041).
	Okiyama et al. teach a print particle (toner) transfer interface of a donor container 1 comprising a rectangular housing portion 1B and a bottom semi-cylindrical housing portion 1A (which is considered applicant’s  “static interface portion”); the static housing portion 1A includes a toner exit 1a (considered applicant’s “static opening”); the donor container 1 is mounted to a developing unit in order to discharge the toner from the donor container into the developing unit (considered applicant’s “receiving container”); see col.3, lines 56-63; col.4, lines 19-25; Fig.s 1A, 1B and 4. 
The donor container further includes a rotating output assembly including a shutter 2 (considered applicant’s “valve seat”) having a toner exit 2a (applicant’s “valve opening”) and a seal component 3 surrounding the toner exit 2a in order to form a seal opening 3a (col.6, lines 2-14). When the shutter (valve seat) is rotated (via lever 2e) with respect to the static interface portion 1A, the valve opening 2a is aligned with the static opening 1a in order to dispense toner into the receiving unit (Fig.4, col.4, line 64 – col.5, line 7). 
Regarding claim 3, if the “central axis” of the toner container 1 extends from the bottom to the top of the container, the rotating axis of the rotating valve seat 2 is perpendicular to the “central axis”.
Regarding claim 4, the seal component 3 is affixed to the exterior surface of the valve seat 2 as shown in Fig.4. 
Regarding claim 5, the seal component 3 contacts the inside surface of the static interface portion 1A as seen in Fig.4. 
Regarding claim 6, in the closed position (see Fig.5), the valve opening 2a is sealed against the static interface portion 1A by the seal 3. 
Regarding claim 8, the seal component 3 rotates along with the valve seat 2 to the open position (Fig.5) to expose the valve opening 2a to the static opening 1a to permit toner transfer to the developing unit. 
Regarding claim 9, since the seal component 2 contacts the inner surface of the static interface portion 1A, any toner particles at the opening will be wiped into the static opening 1a. 
Regarding claim 11, the seal component 2 has a curved shaped conforming to the static interface portion 1A.
Specifically, Okiyama teach all that is claimed except the static interface portion (bottom portion 1A) having a “static alignment component” to overlap with a mating interface portion of the receiving (developing) container so as to align the static interface portion with the mounting portion (claim 1 and 21). 
Koyama et al. teach a donor container 41 (see Koyama et al.’s  Fig.3) having a similar construction as Okiyama’s donor container (see Okiyama’s Fig.1B); the Koyama et al. donor container includes a semi-cylindrical bottom housing portion 43L (static interface portion) with a toner exit 44 (applicant’s “static opening”, see par. 44); a rotating output assembly including a shutter 42 (valve seat) having a toner exit 42a (applicant’s “valve opening”, par. 46-47) and seal component 52,53 (par.56). When the shutter (valve seat) is rotated (via lever 46) with respect to the static interface portion 43L, the valve opening 42a is aligned with the static opening 44 in order to dispense toner into the receiving unit (Fig.4, par.48). As best seen in Fig.2 and 4, the developing unit 30 includes a mounting portion S1 (applicant’s mating interface portion) having a receiving opening 45 to receive the toner dispensed through the aligned openings 42a, 44; the mounting portion mates with the toner container 41 so that openings are aligned (see par. 45). As seen clearly in Fig.s 2 and 4, the mounting portion S1 of the receiving container overlaps with the bottom portion 43L of the donor container which acts as a  static alignment component so that the openings 42a,44, and 45 are aligned in the longitudinal and width directions. It would have been obvious to one of ordinary skill in the art before the effective filing date to connect Okiyama et al’s donor container with a receiving portion of a developing unit so that they are overlapped as taught by Koyama et al. because the openings of the donor container and the receiving container can be aligned and thus contamination of toner can be prevented. 

5.	Claims 2,7,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2,7 and 10, the seal component which surrounds the valve opening mating/contacts/presses against with a mating seal component of the receiving container is not taught or suggested by the prior art of record. 

6.	Claims 12-14 are allowable over the prior art of record. 
The print particle transfer device as claimed in claims 12 in which the seal component which surrounds the valve opening mates with a mating seal component of the receiving container is not taught or suggested by the prior art of record.

7.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot because of the new grounds of rejection necessitated by amendment.
As explained above the finality of the previous rejection has been withdrawn in favor of a new grounds of rejection. 
 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852